Title: To Benjamin Franklin from William and Robert Molleson, 20 December 1774
From: Molleson, William,Molleson, Robert
To: Franklin, Benjamin


Sir
America Square Crutched fryars. 20th Decr 1774.
Having heard, that the Petition from the American Congress, to the King, has been transmitted to You, and that You intended to present it accompanied by the Merchants trading to that Continent, We request to know if such is Your intention, that we may attend You, on that important occasion, to bear our Testimony to their just Representations. We are Sir Your most Obedient Servants 
Wm: and R. Molleson
Benjamin Franklin Esqr.
 
Addressed: Benjamin Franklin Esqr / Craven Street
